Exhibit 10.2

AMENDMENT #2 TO THE KRONOS INCORPORATED

2002 STOCK INCENTIVE PLAN

The Kronos Incorporated 2002 Stock Incentive Plan, as amended and restated (the
“2002 Plan”), is hereby amended as follows (capitalized terms used herein and
not defined herein shall have the respective meaning ascribed to such terms in
the 2002 Plan):

 

  1. Section 8(a) of the 2002 Plan is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price from the recipient in the event that conditions specified by the
Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such
Award. Instead of granting Awards for Restricted Stock, the Board may grant
Awards entitling the recipient to receive shares of Common Stock or an amount in
cash equal to the fair market value of the shares of Common Stock, as determined
by the Board, to be delivered at the time such shares of Common Stock vest
(“Restricted Stock Units”). (Restricted Stock and Restricted Stock Units are
referred to herein as a “Restricted Stock Award”).”

 

  2. Section 11(g) of the 2002 Plan is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“(g) Acceleration. Notwithstanding the provisions of Sections 5(d), 7(b)(2),
8(c) and 9, the Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

 

  3. Section 13(c)(3)(b) of the 2002 Plan is hereby deleted in its entirety and
the following is inserted in lieu thereof:

“(b) Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event):

(i) except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, the vesting schedule of all Restricted Stock Awards
shall be accelerated in part so that one-half of the number of shares that would
otherwise have first become free from conditions or restrictions on any date
after the date of the Change in Control Event shall immediately become free from
conditions or restrictions. Subject to the following sentence, the remaining
one-half of such number of shares shall continue to become free from conditions
or



--------------------------------------------------------------------------------

restrictions in accordance with the original schedule set forth in such
Restricted Stock Award, with one-half of the number of shares that would
otherwise have become free from conditions or restrictions on each subsequent
vesting date in accordance with the original schedule becoming free from
conditions or restrictions on each subsequent vesting date. In addition, each
such Restricted Stock Award shall immediately become free from all conditions or
restrictions if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, the Participant’s employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation; and

(ii) under the terms of which holders of Common Stock will receive upon
consummation thereof the Acquisition Price, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock Unit
or any other agreement between a Participant and the Company, the Board may
provide that all outstanding Restricted Stock Units shall terminate upon
consummation of such Change in Control Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to (i) the product of
(A) the number of shares of Common Stock subject to such Restricted Stock Unit
prior to the consummation of the Change in Control Event and (B) the Acquisition
Price, plus the value of any deemed dividend equivalents accrued but unpaid with
respect to such Restricted Stock Units (less any amounts required to be withheld
under any applicable law).”

 

  4. Section 14 of the 2002 Plan is hereby amended by adding a new subsection
(g) which shall read as follows:

“The Board shall determine the effect on an Award of the disability, death,
retirement, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, or the Participant’s legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award.”

Except as aforesaid, the 2002 Plan shall remain in full force and effect.

Approved by the Board of Directors on March 22, 2007